BURGESS, Justice,
dissenting.
I respectfully dissent. However, my quarrel is not with the majority, for they are only following bad law. As pointed out by Judge Teague in his dissent in Jones v. State, 796 S.W.2d 183, 188 (Tex.Crim.App.1990), “this is another one of those ‘pay me now or pay me later’ cases”. Appellant’s counsel was, as a matter of law, ineffective *935in the giving of the notice of appeal, therefore, he will be granted an out-of-time appeal and we will deal with the substantive issues at that time. Toward a view of judicial economy, the present court of criminal appeals should use this case to overrule Jones and remand this case back for our consideration.